Kempel v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-189-CR

     RONALD KEMPEL,
                                                                                   Appellant
     v.

     THE STATE OF TEXAS,
                                                                                   Appellee              
 

From the 187th District Court
Bexar County, Texas
Trial Court No. 97-CR-2237
                                                                                                                

MEMORANDUM OPINION
                                                                                                               

      The appellant, Ronald Kempel, pled nolo contendere to the offense of aggravated assault. 
See Tex. Pen. Code Ann. § 22.02 (Vernon 1994).  On March 4, 1998, the trial court
sentenced Kempel to six years’ incarceration in the Institutional Division of the Texas
Department of Criminal Justice and a $1,000 fine.  Kempel has filed a late notice of appeal and
a motion for extension of time to file his notice of appeal.  In his motion, Kempel explains that
his notice of appeal is untimely because his court-appointed attorney misinformed him
regarding appellate review of his conviction.     
      A timely notice of appeal is necessary to invoke a court of appeal's jurisdiction.  Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  To be timely, a notice of appeal must
be filed within thirty days after the sentence is imposed, or within ninety days if a timely
motion for new trial is filed.  See Tex. R. App. P. 26.2.  There is no motion for new trial in
the clerk’s record; consequently, Kempel’s notice of appeal was due within thirty days of
March 4, 1998.
      Provision is made in the appellate rules for the untimely filing of a notice of appeal.  Rule
26.3 allows the appellate court to extend the time for an appellant to file a notice of appeal if,
within fifteen days after the deadline for filing the notice of appeal, the party files the notice of
appeal and a motion requesting an extension of time to file the notice.  Tex. R. App. P. 26.3.
      Kempel filed his notice of appeal on May 5, 1998.  By operation of Rule 26.2, his notice
of appeal was due no later than April 20.  Without a timely filed notice of appeal, or a timely
filed motion to extend the time to file a notice of appeal, we have no jurisdiction over an
appeal.  Olivo, 918 S.W.2d at 522-23.  Therefore, with no jurisdiction over Kempel’s appeal,
it must be dismissed.
      The cause is dismissed for want of jurisdiction and Kempel’s motion is denied.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Appeal dismissed for want of jurisdiction; motion denied
Opinion delivered and filed June 24, 1998
Do not publish